DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Posz on 5/12/2021.
The application has been amended as follows: 
In line 2 of claim 1, “configured to cover an upper surface of the steering wheel generally all over” has been changed to --configured to substantially cover an upper surface of the steering wheel--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Hotta et al. (USPub 2017/0088080) disclose a driver protection portion that restrains a driver, a central protruding portion (26a), a circumferential protruding portion (27), and a small protruding portion (37) between the central and circumferential portions, but Hotta et al. do not disclose that the small protruding portion is smaller in protruding amount than the central and circumferential portions (Fig 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        5/7/2021